Citation Nr: 0903968	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  99-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status-post 
operative recurrent right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve, currently evaluated as 
10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for nerve involvement of the ilioinguinal nerve and lateral 
femoral cutaneous nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision which, 
inter alia, increased the rating for the veteran's residuals 
of postoperative right inguinal hernia from 0 to 10 percent.  
The veteran filed a notice of disagreement (NOD) in January 
2000.  The RO issued a statement of the case (SOC) in 
February 2001.  The RO recharacterized the issue as status-
post operative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2001.

Also in February 2001, the RO received notice from the 
veteran that, in lieu of an earlier requested hearing before 
a Board Member at the RO, he desired a hearing before a 
hearing officer at the RO.  In April 2001, the veteran and 
his spouse testified before a hearing officer at the Winston- 
Salem RO; a transcript of that hearing is of record.  The RO 
issued supplemental SOC's (SSOCs) reflecting the continued 
denial of the claim in December 2002, July 2003 and May 2004.

In November 2004, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
action including obtaining medical records associated with 
the Social Security Administration's (SSA's) disability 
determination, the Appeals Management Center (AMC) continued 
the denial of the claim, as reflected in April 2005 and 
January 2006 supplemental statement of the case (SSOCs), and 
returned this matter to the Board for further appellate 
consideration.

The Board notes that, although there was a question as to the 
timeliness of the veteran's NOD to the October 1997 rating 
decision, in the November 2004 remand, the Board found that a 
January 1998 letter was reasonably construed as an NOD to the 
October 1997 rating decision and the rating assigned for 
postoperative right inguinal hernia.  See 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. § 20.201 (2008).  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). 

In October 2006, the Board granted the veteran's motion that 
it accept new evidence submitted beyond the 90 day period 
following notification of certification of the appeal to the 
Board.  See 38 C.F.R. § 20.1304(b) (2008). 

In April 2007, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
action including arranging the veteran to undergo a VA 
medical examination, the AMC, in an August 2008 rating 
decision, assigned a separate initial 10 percent rating for 
nerve involvement of the ilioinguinal nerve and lateral 
femoral cutaneous nerve.  The AMC issued a SSOC in August 
2008.  The AMC also continued the denial of the claim for 
increased rating for status-post operative recurrent right 
inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve, as reflected in the August 2008 SSOC, and 
returned this matter to the Board for further appellate 
consideration.  
.  
As the appeal for an initial rating in excess of 10 percent 
for nerve involvement of the ilioinguinal nerve and lateral 
femoral cutaneous nerve involves a request for higher a 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service- 
connected).  Moreover, although the AMC assigned an initial 
10 percent rating for nerve involvement of the ilioinguinal 
nerve and lateral femoral cutaneous nerve effective from 
April 16, 2008, as the veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal as encompassing the issues set forth on the title 
page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the veteran's representative's December 
2008 Appellant's Post-Remand Brief included a waiver of the 
right to have the evidence referred to the agency of original 
jurisdiction for review and preparation of a SSOC pursuant to 
38 C.F.R. § 20.1304(c) (2008).  This evidence, which consists 
of VA and private treatment records and a letter that the 
veteran sent to the Board relating to the severity of his 
right inguinal hernia disabilities, has been considered in 
rendering the determinations below. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  The medical evidence of record shows that the veteran's 
status-post operative right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve is not recurrent and does 
not require use of a truss. 

3.  The veteran is in receipt of the maximum schedular 
evaluation for nerve involvement of the ilioinguinal nerve 
and lateral femoral cutaneous nerve, and there is no evidence 
that this disability causes marked interference with 
employment or has required frequent periods of 
hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
status-post operative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7338 (2008). 

2.  The criteria for an initial rating in excess of 10 
percent for nerve involvement of the ilioinguinal nerve and 
lateral femoral cutaneous nerve have not been met.  38 
U.S.C.A. § § 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § § 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, 4.124a, 
Diagnostic Codes 8629, 8630 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a post-rating letter dated in June 2008 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for increased 
ratings, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The June 2008 letter also notified 
the veteran that he could send VA information that pertained 
to his claims and provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the June 2008 letter, and opportunity for the 
veteran to respond, the August 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also points out that the June 2008 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the veteran is not shown to be prejudiced by 
any such error or omission.  Indeed, the veteran's October 
2008 letter includes his argument that he is entitled to a 
higher rating for his disabilities because the symptoms of 
this disability are more severe than indicated by the current 
10 percent ratings.  Consequently, any error or omission in 
this regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims for increased ratings.  Pertinent 
objective evidence associated with the claims file includes 
post-service VA outpatient treatment (VAOPT) records, and 
reports of August 1997, November 1999, November 2000, 
September 2002, October 2005 and April 2008 VA examinations.  
As explained below, the record does not present a basis for 
further evaluation of the veteran's status-post operative 
recurrent right inguinal hernia, with therapeutic resection 
of the ilioinguinal nerve and nerve involvement of the 
ilioinguinal nerve and lateral femoral cutaneous nerve 
disabilities.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims for increased ratings.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II.  Analysis
A.  Status-post operative recurrent right inguinal hernia, 
with therapeutic resection of the ilioinguinal nerve.

The veteran claims that the severity of his service-connected 
status-post operative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve disability 
warrants a higher disability rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by rating action of March 1974, the RO granted 
service connection for right inguinal hernia, and assigned an 
initial noncompensable rating under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7338, effective December 5, 
1973 to January 1, 1974.  A 2 month convalescent period was 
granted from January 2, 1974 to March 31, 1974.  The 
noncompensable rating was restored, effective April 1, 1974.  
In April 1997, the veteran filed his claim for an increased 
rating.  In the October 2007 rating decision, the RO 
increased the 0 percent disability rating to a 10 percent 
disability rating, effective August 1, 1997.  In the December 
1999 rating decision, the RO continued the veteran's 10 
percent disability rating while granting a convalescent 
period was that was assigned from October 20, 1999 to January 
1, 2000 with the 10 disability rating being restored, 
effective January 2, 2000.

Under Diagnostic Code 7338, a 10 percent disability rating is 
assigned for postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
rating is assigned for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

In April 1997 the veteran underwent a right inguinal hernia 
repair.

In the report of an August 1997 VA examination, the examiner 
noted that the veteran presented with persistent pains in his 
right inguinal area and in the right side of his scrotum.  
The examiner noted some tenderness to pressure in the right 
side of the scrotum but no hernia was felt in the right 
inguinal area.  The veteran was diagnosed with postoperative 
three herniorrhaphies for repair of recurrent right inguinal 
hernia.

In the report of the November 1999 VA examination, the 
examiner noted that the veteran reported that since an 
inguinal hernia operation 11 days ago, when some nerves were 
cut in hopes of alleviating the pain, his lower right 
inguinal region and the groin region and down into the thigh 
were numb.  This was the result of therapeutic nerve 
resection.  The veteran was diagnosed with status post right 
inguinal hernia, recurrent, with therapeutic resection of the 
inguinal nerve.

In the report of the November 2000 VA examination, the 
examiner noted that the veteran attended a pain clinic for 
pain in his ride side.  The veteran most recently had a right 
inguinal hernia repair in July 2000.  On examination, there 
were no indications of a recurrent hernia.  The veteran was 
diagnosed with status postoperative right inguinal hernia 
without evidence of recurrence at this time.  

In the report of the November 2002 VA examination, the 
examiner noted that the veteran pain in the right lower 
abdomen, right groin and ilioguinal area as well as numbness 
in his right thigh.  The veteran was diagnosed with multiple 
inguinal hernia repairs, right with postoperative pain 
syndrome.

In the report of the April 2004 VA examination, the examiner 
noted that the veteran had 6 right inguinal surgical 
procedures going back to 1978.  He has had severe pain in the 
inguinal area and in the right testicular area since an 
orchiectomy in 1999.  The veteran reported that he was unable 
to return to work because of the severe pain.  The veteran 
was diagnosed with status post inguinal hernia repairs, 
multiple and an ilioguinal nerve resection during one of the 
repairs.

In the report of the October 2005 VA examination, the 
examiner diagnosed the veteran with chronic pain of the right 
groin that appeared to be nerve in origin.

In the report of the April 2008 VA examination, the examiner 
noted that the veteran had chronic pain in the right inguinal 
area.  The veteran had inguinal nerve blocks about every 6 
months which gave him some relief for about a month.  He 
stated that he had been unable to work for several years 
because of chronic pain.  On examination, there was no hernia 
felt on the right side felt up to the inguinal area through 
the scrotum.  There was no bulge and no hernia felt.  There 
was some increased discomfort on examining for the inguinal 
hernia, palpating firmly in the area of the previous hernia 
surgeries.  There was no evidence of recurrent hernia.  He 
had some tenderness in the inguinal area.  The veteran was 
diagnosed with right inguinal hernia status post 6 inguinal 
surgeries and an ilioguinal nerve excision for chronic pain.  
There was no evidence of a recurrent hernia.  He did have 
evidence of ilioguinal nerve excision or damage.  There was 
damage to the lateral femoral cutaneous nerve with diminished 
sensation of the anterior thigh all of which were related to 
his previous surgeries.

Considering the evidence in light of the criteria noted 
above, the Board finds that a rating in excess of 10 percent 
for right inguinal hernia is not warranted.

In order for the veteran to receive the next higher 30 
percent rating under Diagnostic Code 7338, his service- 
connected right inguinal hernia, with therapeutic resection 
of the ilioinguinal nerve should more closely approximate an 
inguinal hernia that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss or belt, 
or not readily reducible.  The objective medical evidence, 
however, does not depict such a disability picture.  
Competent medical evidence of record discussed above clearly 
shows that the veteran does not have a postoperative 
recurrent hernia.  The only notation that he had a recurrent 
hernia was shown at the time of the VA examination in January 
1999.   As such, the preponderance of the medical and other 
evidence of record does not demonstrate that a hernia is not 
well supported by a truss or is not readily reducible.  
Indeed, there is no evidence that the veteran uses a truss, 
and he has not alleged otherwise.  Thus, the Board concludes 
that the assignment of a 30 percent rating under Diagnostic 
Code 7338 is not warranted.  The above determination is based 
on consideration of pertinent provisions of VA's rating 
schedule.  

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 10 percent for right 
inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve and the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

B.  Nerve involvement of the ilioinguinal nerve and lateral 
femoral cutaneous nerve

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The August 2008 rating decision assigned a separate 
evaluation for status post resection of the ilioguinal nerve, 
femoral lateral cutaneous nerve damage with an initial 10 
percent rating, pursuant to Diagnostic Cods 8629-8630, 
effective April 16, 2008.  

Diagnostic Code 8629 pertains to ratings for neurological 
impairment of the lateral femoral cutaneous nerve.  Where 
paralysis is severe to complete, a (maximum) 10 percent 
rating is warranted.  Therefore, the veteran is currently 
receiving the maximum rating under Diagnostic Code 8629, to 
which his disability is currently assigned. 

Likewise, the 10 percent rating currently assigned under 
Diagnostic Code 8630, based on the nerve entrapment of the 
ilioinguinal nerve is also the maximum allowable rating under 
the applicable code.  Under Diagnostic Code 8630, paralysis 
of the ilioinguinal nerve is rated 10 percent disabling where 
there is severe to complete paralysis.  

Based on the foregoing evidence, there is no basis on which 
to assign a rating in excess of 10 percent for the nerve 
involvement of the ilioinguinal nerve and lateral femoral 
cutaneous nerve, because there is no hernia recurrence and 
the veteran is already in receipt of the maximum allowable 
rating for the nerve involvement.

There are no other diagnostic codes that would appropriately 
provide for a higher rating in this case.  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and the claim for an 
initial rating in excess of 10 percent for nerve involvement 
of the ilioinguinal nerve and lateral femoral cutaneous nerve 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a rating in excess of 10 percent, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1999). 

C.  All Claims

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right inguinal hernia has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the August 2008 SSOC).  Evidence in the claims file indicates 
that the veteran has been on Social Security disability since 
July 2000 for severe impairment due to residuals from 
multiple hernia repairs.  The Board notes, however, that the 
ratings assigned for his right inguinal hernia disabilities 
reflect recognition that his industrial capacity is impaired 
to a degree.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the injury.  38 C.F.R. § 4.1 (2008); Van 
Hoose, 4 Vet. App. at 363).

Here, however, the Board finds that the veteran's right 
inguinal hernia disability has not objectively been shown to 
markedly interfere with his employment (i.e., beyond that 
contemplated in any assigned rating during any period in 
question) to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  There also is no objective 
evidence that the right inguinal hernia has warranted 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of objective 
evidence of any of the factors outlined above, the Board 
finds that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to an increased rating for status-post operative 
recurrent right inguinal hernia, with therapeutic resection 
of the ilioinguinal nerve, currently evaluated as 10 percent 
disabling is denied.

Entitlement to an initial rating in excess of 10 percent for 
nerve involvement of the ilioinguinal nerve and lateral 
femoral cutaneous nerve is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


